Bleckley, Judge.
We see no cause for reversing the judgment below. The parties settled, and a note was given for .the balance between them. There, it seems to us, was the natural and proper point for the termination of their disputes, if they had any differences to adjust. After that transaction, all that remained was to pay the note. The clerical error afterwards discovered in the account, was not of the least consequence. It had no influence on the calculations, and, therefore, did not vitiate the result. There was sickness, and that may have prevented a nice scrutiny of the account; but the evidence shows that, from the account, or from some other source, the plaintiff in error, notwithstanding his sickness, had knowledge of all the material facts when he gave the note sued on. He may now think he acted without due preparation, but we think otherwise. He was well enough informed; and his subsequent change of mind, seems due to something that ought to have had no weight. While his purpose was to pay the note, he was on the right path; and, from the facts in the record, we do not hesitate to say that he had no sufficient reason for a “ new departure.” The evidence admitted by the court to explain the cipher telegram was competent. Unless such communications are to be translated by those who understand the signs and characters in which they are expressed, courts'and juries would never be able to arrive at their meaning. If they are to come into court at all, they must speak through an intepreter.
Judgment affirmed.